IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-19-00155-CV

    IN RE WOODBINE PRODUCTION CORP., LOIN ENERGY CORP.,
      ACTIVA RESOURCES, LLC, FIVE STATES ENERGY CAPITAL
       FUND I, LLC, LARRY T. LONG, THE LONG TRUSTS, AND
                     LONG PROPERTIES TRUST


                                    Original Proceeding


                              MEMORANDUM OPINION

       Relators’ Petition for Writ of Mandamus, filed on May 3, 2019, is denied. The

Court’s stay, issued on May 17, 2019, is lifted.



                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
        Justice Neill, and
        Justice Scoggins1
Petition denied
Stay lifted
Opinion delivered and filed July 10, 2019
[OT06]

1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.